Citation Nr: 0404616	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pleurisy. 

2.  Entitlement to service connection for nasal problems. 

3.  Entitlement to service connection for vertigo and 
Meniere's disease. 

4.  Entitlement to service connection for neurodermatitis and 
seborrheic dermatitis. 

5.  Entitlement to service connection for psoriasis, actinic 
keratosis, and basal cell carcinoma. 

6.  Entitlement to service connection for coronary artery 
disease (claimed as atherosclerotic disease). 

7.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 (2003).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from December 1946 to 
June 1967.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Nashville, Tennessee Regional Office (RO).  By a rating 
decision dated in May 2001, the RO denied the veteran's 
claims of entitlement to service connection for pleurisy; 
nasal problems; vertigo and Meniere's disease; 
neurodermatitis and seborrheic dermatitis; psoriasis, actinic 
keratoses, and basal cell carcinoma.  That rating action also 
denied a claim for entitlement to a 10 percent rating based 
on multiple noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324.  A notice of disagreement (NOD) with 
that determination was received in June 2001.  

By a rating decision dated in March 2002, the RO denied 
entitlement to service connection for coronary disease 
(claimed as atherosclerotic disease).  An NOD with that 
determination was received in May 2002.  A statement of the 
case, addressing all of the issues, was provided in March 
2003, and a substantive appeal was received in April 2003.  

In July 2003 the veteran withdrew a request for a 
videoconference hearing before a Member of the Board.

For reasons that will be set forth below, the issues of 
entitlement to service connection for nasal problems, vertigo 
and Meniere's disease, neurodermatitis and seborrheic 
dermatitis, psoriasis, actinic keratoses, and basal cell 
carcinoma, and a 10 percent rating based on multiple 
noncompensable disabilities under 38 C.F.R. § 3.324, will be 
addressed in the REMAND section following the ORDER.  


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.  

2.  The veteran does not currently experience pleurisy or 
associated residuals.  

3.  A cardiovascular disease, including coronary artery 
disease or atherosclerotic disease, was not present in 
service or within one year following separation from service; 
and, there is no competent medical evidence that any current 
cardiovascular disease is related to the veteran's period of 
active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have pleurisy that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  

2.  A cardiovascular disorder, including coronary artery 
disease and atherosclerotic disease, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  

First, VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim -- unless there 
is no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the May 2001 rating decision appealed, the March 2002 rating 
decision appealed, and the March 2003 statement of the case 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Additionally, the RO sent the veteran letters in November 
2001 and October 2002 specifically informing him of the 
enactment of the VCAA and its resulting impact on his 
particular claims.  The RO not only explained the duties to 
notify and assist him with his claims, but also explained 
what the evidence must show to establish his entitlement, 
when and where to send pertinent information, what VA had 
done to assist him in developing his claims, and how to 
contact VA for additional assistance.  This included assuring 
him that VA would obtain all VA or other Federal records that 
he identified.  So those letters, even aside from the rating 
decisions and SOC alluded to above, provided him with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

There has been extensive factual development in this case, 
and there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his 
claims.  Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for fair and 
equitable resolution of the claims at issue has been 
obtained.  The RO has obtained all of the service and other 
records that it possibly can and provided the veteran an 
opportunity to submit alternative evidence to compensate for 
the evidence the RO could not obtain.  

After the RO sent the veteran a VCAA letter in October 2002, 
the RO readjudicated his claims in March 2003, specifically 
because of the VCAA, and duly apprised him of this.  In 
Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 38 
U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Inasmuch as 
the RO readjudicated the veteran's claims after VCAA notice 
was sent to the veteran, there is no basis for concluding 
that harmful error occurred simply because the veteran 
received VCAA notice after the initial adjudication of his 
claims.  Under the facts of this case, the record has been 
fully developed and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice.  The Board may therefore proceed to 
adjudicate the claims at issue.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

II.  Factual background.

The service medical records reflect that the veteran entered 
active duty in December 1946.  The records indicate that the 
veteran was referred for a chest x-ray in July 1953, which 
revealed a small amount of pleural thickening in the lower 
left lateral chest well what did not obliterate the 
costophrenic angle; the cardiac and great vessel silhouette 
was normal.  A provisional diagnosis of possible pleurisy-
left side was provided.  The remainder of the service medical 
records were negative for any further complaints, findings or 
diagnoses of pleurisy or any other respiratory disorder.  The 
service medical records were also negative for any 
complaints, findings or diagnosis of a cardiovascular 
disease.  On the occasion of the veteran's retirement 
examination in January 1967, clinical evaluation of the 
lungs, heart and vascular system was reported as normal; a 
chest x-ray was negative for any abnormal findings.  

On the occasion of his initial VA examination in September 
1971, the lungs were clear and resonant to percussion and 
auscultation.  The chest was well developed.  There was no 
apparent cardiac hypertrophy.  The heart sounds were of good 
quality and were regular.  No murmurs were heard.  A chest x-
ray was negative for any active disease.  No diagnoses of a 
cardiovascular disorder or a respiratory disorder were noted.  

Medical evidence of record, dated from August 1979 through 
August 2002, including VA as well as private treatment 
reports, show that the veteran received ongoing treatment for 
several disabilities including a cardiovascular disorder.  
The records indicate that the veteran was admitted to a 
hospital in April 1980 with a diagnosis of atherosclerotic 
occlusive disease of the right common iliac artery, inclusion 
of the left common iliac artery with plaque; he underwent 
aorta iliac bypass graft.  A treatment note, dated in June 
1998, indicated that the veteran had multi system vascular 
disease.  During a clinical visit in May 2000, it was noted 
that the veteran had no history of myocardial infarction, and 
he denied any chest pain.  Examination of the lungs revealed 
bilateral clear breath sounds, no wheezing, and crackles.  
When seen in August 2000, the lungs were clear to 
auscultation without any rales.  During a clinical visit in 
January 2002, the examiner stated that the veteran appeared 
to be doing really well; he was 20+ out years from his 
initial atherosclerotic diagnosis.  At that time, the lungs 
were clear; heart was in a sinus mechanism with a soft 
ejection sound.  He had no chest pain; he had minor ST-T 
abnormalities.  No pertinent diagnoses were noted.  

III.  Legal analysis.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war on or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

A.  Pleurisy.

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for pleurisy.  In this regard, 
the Board observes that the service medical records reflect 
that the veteran was referred for a chest x-ray in July 1953; 
the provisional diagnosis was possible pleurisy-left side.  
There were no additional diagnoses.  Subsequent service 
medical records, including the January 1967 retirement 
examination, are negative for complaints or findings of 
pleurisy.  In fact, x-rays of the chest and lungs at the time 
of separation were normal.  

Here, the question as to whether the veteran currently has 
pleurisy necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  The 
Board observes that the post-service medical records are 
completely devoid of any complaints, clinical findings or 
diagnoses of a lung disorder, including any residuals of 
pleurisy.  As discussed above, in the absence of a current 
diagnosis of disability, service connection is not warranted.  
38 C.F.R. § 3.303.  Because the veteran has not presented 
competent medical evidence of the current existence of 
pleurisy or any associated residuals, the claim must be 
denied.  In the absence of proof of a disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  


B.  Coronary artery disease (atherosclerotic disease).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for coronary artery 
disease.  In this regard, the Board finds it significant that 
the veteran's service medical records are negative for 
pertinent complaints, symptoms, findings or diagnoses of a 
cardiovascular disease, including coronary disease and 
atherosclerotic disease.  The Board also finds it significant 
that clinical evaluation of the veteran's heart was reported 
as normal on his retirement examination in January 1967.  

In addition, there is no clinical evidence which demonstrates 
that a cardiovascular disease, including coronary and 
atherosclerotic disease, was manifested to a degree of 10 
percent within one year following his discharge from military 
service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2003).  The 
earliest diagnosis of atherosclerotic disease was in April 
1980, approximately 13 years after discharge from active 
service.  This is too remote in time to attribute any 
currently diagnosed cardiovascular disease to active service.  
More importantly, while the post-service medical evidence 
reflects findings of coronary artery disease, no competent 
individual or cognizable evidence has linked any heart 
disorder to the veteran's military service.  In the absence 
of a heart disorder, including coronary and/or 
atherosclerotic disease, during the veteran's period of 
active duty, competent medical evidence linking a current 
disability to service, or manifestation within the first 
post-service year, the veteran's claim for service connection 
for a cardiovascular disease must be denied.  

The Board recognizes the veteran's contentions that his 
current heart condition is related to his service; however, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As a result, the veteran's contentions do not 
constitute competent medical evidence of a nexus between a 
current heart disorder and his military service.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for pleurisy is denied.  

Service connection for coronary artery disease (claimed as 
atherosclerotic disease) is denied.  


REMAND

A.  Service connection for nasal problems.

The veteran essentially contends that he is entitled to 
service connection for nasal problems.  The service medical 
records indicate that the veteran was referred to an ears, 
nose and throat (ENT) clinic in February 1963, at which time 
it was noted that he had marked right septal deviation 
(asymptomatic); however, no pertinent diagnosis was reported.  
The veteran was again seen in July 1966, at which time he 
complained of some right sided nasal obstruction for the past 
6 months with excess clear drainage; no bleeding and no pain 
was reported.  The veteran did report an injury to the nose 
as a child.  The impression was deviation of nasal septum to 
the right.  On the occasion of the retirement examination in 
January 1967, it was noted that the veteran had a deviated 
nasal septum, right, with 15 percent obstruction.  It was 
also noted that the veteran was awaiting an appointment in 
the ENT clinic; however, there is no indication that he was 
ever afforded such an evaluation.  

Post-service medical records reflect that the veteran has 
received treatment for nasal obstruction.  Significantly, 
received in October 2000, was an undated medical statement 
from Dr. Frank B. Little, indicating that he operated on the 
veteran in the mid 1980's for severe nasal obstruction due to 
a terribly deviated septum and enlarged turbinates.  Dr. 
Little noted that the surgery was necessary for the veteran 
to achieve normal breathing.  More recently, private 
treatment reports dated from June 1999 to June 2002 reflect 
diagnoses of sinusitis and allergic rhinitis.  While these 
records reflect nasal problems, there is no opinion regarding 
the etiology of any current nasal obstruction or other nasal 
problems.  

Considering the medical evidence that is of record, the Board 
is persuaded that there is a reasonable possibility that the 
veteran could substantiate his claim by being afforded a VA 
examination for the purpose of determining whether there is a 
relationship between a nose/sinus disorder, if found, and the 
veteran's service.  While this claim is being remanded for 
such a purpose, the RO should contact the veteran and request 
him to identify any additional evidence that is outstanding 
and to submit any additional argument he wishes the RO to 
consider in connection with his appeal.

B.  Vertigo and Meniere's disease.

The veteran essentially contends that he currently suffers 
from vertigo, which was initially manifested in military 
service.  

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's currently 
diagnosed Meniere's disease.  Upon reviewing the records, the 
Board notes that the service medical records reflect that the 
veteran was seen in November 1960 complaining of sudden onset 
of earache and tinnitus.  Following evaluation of the ears 
and throat, the impression was early labyrinthitis.  In May 
1965, the veteran was seen for complaints of dizziness; no 
vertigo was reported.  On the occasion of his retirement 
examination in January 1967, the veteran complained of car, 
train, sea or airsickness.  On examination, it was noted that 
the veteran had dizzy spells attributed to fluid in the 
middle ear.  The veteran was awaiting an appointment in the 
ENT clinic; however, there is no indication that he was ever 
afforded such an evaluation.  

Post-service medical records reflect that the veteran has 
received treatment for hearing loss with intermittent 
episodes of vertigo.  In an undated private treatment report, 
received in September 1990, Dr. Frank B. Little reported that 
the veteran had fluctuant low to mid-range frequency hearing 
loss with intermittent episodes of vertigo.  He noted that 
the diagnosis of Meniere's disease was made in July 1989.  He 
also noted that the veteran's Meniere's disease was fairly 
stable; however, he occasionally had an attack of vertigo and 
hearing loss.  Private treatment reports, dated from June 
1999 to June 2002, show that the veteran continued to receive 
ongoing clinical evaluation and treatment for symptoms 
associated with Meniere's disease.  During a clinical visit 
in June 2000, the veteran complained of nasal drainage into 
his throat; he also complained of several episodes of 
Meniere's; the assessment was Meniere's and allergic 
rhinitis.  A progress note dated in December 2001 reflects 
diagnoses of Meniere's, vertigo, and allergic rhinitis.  

A review of the record discloses that the veteran has not 
been given a VA examination addressing the etiology of his 
claimed Meniere's disease and vertigo.  Under the VCAA, VA is 
required to afford claimants an examination where there is 
competent evidence of a current disability, the evidence 
indicates that the disability may be associated with active 
service, and the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d).  With 
regard to the veteran's claim for service connection for 
Meniere's and vertigo, the record contains current diagnoses 
of Meniere's and vertigo.  There is, however, no competent 
opinion as to the relationship between the current disability 
and service.  Thus the record is insufficient to decide the 
claim.  

Under these circumstances, the Board finds that a VA 
examination by a physician who specializes in disorders of 
the ears should be accomplished in order to obtain an opinion 
with respect to the etiology of any currently diagnosed 
Meniere's and vertigo.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

C.  Service connection for skin problems.

The service medical records show that the veteran was 
diagnosed with dermatophytosis, chronic non-specific 
dermatitis, atopic dermatitis, neurodermatitis, and 
seborrheic dermatitis.  On the occasion of his retirement 
examination in January 1967, the veteran reported a history 
of skin disease; however, no pertinent diagnosis was 
reported.  Thereafter, private treatment reports dated from 
September 1986 through August 2002 contain various findings, 
including diagnoses of psoriasis, seborrheic keratosis and 
basal cell carcinoma.  Among the above records was a 
laboratory report, dated in August 1999, which reflect a 
diagnosis of nodular dermatitis.  

While the claims file contains medical documentation of 
treatment for variously diagnosed skin disorders, there is no 
formal examination for the purpose of ascertaining the actual 
etiology of any skin disorder which may be present.  

In light of the aforementioned medical evidence, which 
includes competent evidence of a currently diagnosed skin 
disability, the Board finds that a remand of this issue is 
warranted, so the RO can provide the veteran with an 
appropriate VA examination that specifically addresses the 
etiology of the claimed skin disorders.  In particular, the 
VA examiner should be asked to discuss the relationship, if 
any, between the veteran's current skin disorder and his 
military service.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
to ensure full compliance with due process requirements, the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issues of the 
veteran's entitlement to service 
connection for nasal problems, vertigo 
and Meniere's disease, neurodermatitis 
and seborrheic dermatitis, psoriasis, 
actinic keratoses, and basal cell 
carcinoma, and a 10 percent rating based 
on multiple noncompensable disabilities 
under 38 C.F.R. § 3.324.  In particular, 
the RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, must be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf. 

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers who may possess 
additional records referable to treatment 
for his claimed disabilities.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of his complete treatment reports.  
Regardless of his response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  

3.  The RO should also arrange for the 
veteran to undergo an examination to 
determine the nature, extent and etiology 
of the veteran's claimed nasal problems.  
The claims file must be made available to 
the examiner.  A complete history 
pertaining to the veteran's claimed nasal 
problems should be elicited.  Based on 
the documented history and the 
examination results, the examiner should 
provide an opinion with as to whether it 
is at least as likely as not that any 
current nasal disorder originated during 
the veteran's military service or is 
otherwise etiologically related to any 
incident of the veteran's military 
service. 

4.  The veteran should also be afforded 
otologic examination in order to more 
accurately determine the exact nature and 
etiology of his current vestibular 
dysfunction.  The claims folder must be 
made available to the examiner prior to 
the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examinations, the examining 
physician should specifically comment as 
to whether the veteran currently suffers 
from Meniere's disease, or some other 
chronic vestibular pathology.  Should it 
be determined that the veteran does, in 
fact, suffer from such chronic vestibular 
pathology (including Meniere's Disease), 
an additional opinion should be offered 
as to whether that pathology as likely as 
not had its origin during the veteran's 
period of active military service.

5.  The veteran should also be scheduled 
to undergo a dermatological examination 
to determine the nature and etiology of 
any current skin disability.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
set forth in detail.  The claims file 
must be made available to the examiner.  
Following review of the pertinent medical 
history and examination of the veteran, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not that any skin disorder found on 
examination originated or was aggravated 
during the veteran's active military 
service. 

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
nasal problems, vertigo and Meniere's 
disease, neurodermatitis and seborrheic 
dermatitis, psoriasis, actinic keratoses, 
and basal cell carcinoma, and entitlement 
to a 10 percent disability rating for 
multiple, noncompensable service-
connected disabilities pursuant to 38 
C.F.R. § 3.324.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2003 statement of the case. An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  By this 
REMAND the Board intimates no opinion either legal or factual 
as to the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



